Citation Nr: 1641204	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory condition, to include as due to service in Southwest Asia and/or exposure to hazardous materials. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chest pains, to include as due to service in Southwest Asia and/or exposure to hazardous materials.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a joint disorder, to include as due to service in Southwest Asia and/or exposure to hazardous materials.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to August 1991 and from July 1992 to March 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to service connection for a respiratory condition, chest pains, and a joint disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In a substantive appeal submitted in November 2012, the Veteran indicated that he was requesting a hearing before the Board at the St. Petersburg RO on all three claimed service connection issues.  Thereafter, in a July 2015 notification, the Veteran was informed that he was scheduled for a videoconference hearing before the Board at the St. Petersburg RO on September 4, 2015.  This notification was returned as undeliverable as addressed, with no forwarding address available, in August 2015.  The Veteran did not appear for the September 4, 2015 hearing, and did not submit any correspondence indicating that he wanted his hearing rescheduled and providing an explanation for why he did not appear.  However, in a November 3, 2015 correspondence, the Veteran did request that his address be changed to the address that is currently on file with the Board.  It is clear under these circumstances that VA did not have the Veteran's correct address at the time that he was notified of the September 4, 2015 hearing.  

The Veteran's original request for a hearing must be fulfilled.  Therefore, the claim must be remanded so that the Veteran can be rescheduled for a videoconference hearing at his local RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at his local RO, according to the date of the original request for such a hearing.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2015), making sure to send notification of the scheduled hearing date to the address that is currently on file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




